Citation Nr: 1514306	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  06-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

5.  Entitlement to a compensable initial rating prior to October 4, 2013, and in excess of 10 percent thereafter for an appendectomy scar.  

6.  Entitlement to a compensable disability rating for chondromalacia of the right knee.  

7.  Entitlement to a compensable disability rating for tinea pedis of the right foot.  

8.  Entitlement to a compensable disability rating for a left ankle sprain.  

9.  Entitlement to additional compensation for dependent children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1982 to April 1985, and from January 2003 to August 2004.  He also had periods of active duty for training and inactive duty training between 1985 and 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

The Veteran had previously perfected appeals of service connection claims for disorders of the low back and left testicle.  In a November 2013 rating decision, the Veteran was granted service connection for degenerative joint disease of the lumbosacral spine and for a left varicocele.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Also in the November 2013 rating decision, the Veteran was granted a compensable initial rating, to 10 percent effective October 4, 2013, for an appendectomy scar.  He was also granted a separate 10 percent disability rating effective October 10, 2013, for limitation of flexion of the right knee.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these issues of entitlement to increased disability ratings remain in appellate status.  

The issue of entitlement to additional compensation for dependent children is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain a chronic disease or injury of the either hip during any period of active duty service, such a disorder did not manifest to a compensable degree within a year thereafter, and symptoms of a disorder of either hip were not chronic in service and have not been continuous since service separation. 

2.  The Veteran did not sustain a chronic disease or injury of the right ankle during any period of active duty service, such a disorder did not manifest to a compensable degree within a year thereafter, and symptoms of a right ankle disorder were not chronic in service and have not been continuous since service separation. 

3.  The Veteran did not sustain a chronic disease or injury of the left knee during any period of active duty service, such a disorder did not manifest to a compensable degree within a year thereafter, and symptoms of a left knee disorder were not chronic in service and have not been continuous since service separation. 

4.  The Veteran's degenerative disc disease of the cervical spine is characterized by forward flexion greater than 30 degrees, a combined range of motion greater than 170 degrees, and incapacitating episodes totaling less than two weeks per year.  

5.  Prior to October 4, 2013, the Veteran's appendectomy scar was less than 39 square centimeters in total area, was not painful, and did not result in limited motion or other functional impairment.

6.  Effective October 4, 2013, the Veteran's appendectomy scar is painful, but is not deep or unstable, and does not result in functional impairment.

7.  Prior to October 10, 2013, the Veteran's chondromalacia of the right knee was manifested by full range of motion and no instability or subluxation of the knee joint.  

8.  Effective October 10, 2013, the Veteran's chondromalacia of the right knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

9.  The Veteran's tinea pedis of the right foot is manifested by no more than occasional flare-ups well controlled by topical creams, without evidence of involvement of more than 5 percent of total body area or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

10.  The Veteran's left ankle sprain results in slight to no limitation of motion of the ankle joint and is negative for degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131, 1137, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131, 1137, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131, 1137, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

4.  A disability rating in excess of 10 percent for degenerative disc disease of the cervical spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2014).  

5.  A compensable disability rating prior to October 4, 2013, and in excess of 10 percent thereafter, for an appendectomy scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 (2014).  

6.  A compensable disability rating for chondromalacia of right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

7.  A compensable rating for tinea pedis of the right foot is not warranted.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2014).

8.  A compensable rating for a left ankle sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of September 2004, March 2008, and January 2010 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following various grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Bilateral Hip Disorder

The Veteran seeks service connection for a disorder of the bilateral hips.  He asserts he injured his bilateral hips as the result of physical training during service.  

When the Veteran was examined for service entrance in April 1982, he was without any noted abnormalities or defects of either hip.  Service treatment records for this period are likewise negative for any diagnosis of or treatment for a disorder of either hip.  On the February 1985 service separation examination, no abnormalities of the bilateral hips were noted.  On the concurrent report of medical history, the Veteran likewise denied any history of diseases or injuries involving the bilateral hips.  

The Veteran returned to active duty in January 2003, at which time he sought treatment for bilateral hip pain, as well as pain of the low back and ankles.  He reported bilateral hip pain for the past four days.  No diagnosis was made at that time, but he was given limited duty.  

The Veteran was afforded a VA medical examination in December 2004.  He reported a history of bilateral hip pain following physical training exercises beginning in April 2003.  Ongoing pain and stiffness of the hips was reported.  On physical examination, the Veteran's hips were normal in appearance, with range of motion within normal limits.  X-rays of the bilateral hips were likewise within normal limits.  The examiner concluded "there is no pathology to render a diagnosis" and thus no diagnosis was provided.  

The Veteran was afforded another VA medical examination in May 2010.  The claims file was reviewed in conjunction with the examination.  He reported bilateral hip pain, right worse then left, since his second period of active duty service.  May 2010 X-rays of the bilateral hips were positive for osteitis pubis and minimal degenerative changes.  The examiner diagnosed osteitis pubis and bilateral hip arthralgia.  The examiner further opined that these disorders were neither incurred in service nor as the result of a service-connected disability.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a bilateral hip disorder.  Considering the Veteran's first period of service from 1982-85, and periods of active duty for training and inactive duty training thereafter, the record does not show either diagnosis of or treatment for a bilateral hip disorder.  

While the Veteran did report bilateral hip pain upon his return to active duty service in January 2003, no diagnosis was made at that time.  Likewise, on VA examination immediately following service in December 2004, he was negative for any objective clinical findings of a disorder of either hip.  The examiner could find no pathology to support a current diagnosis.  A current bilateral hip disorder was not diagnosed until 2010, when a VA examiner confirmed diagnoses of osteitis pubis and bilateral hip arthralgia.  Minimal degenerative changes of the hips were also confirmed on X-ray at that time.  Such a lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no competent expert has opined that a current bilateral hip disorder was incurred in service or manifested to a compensable degree within a year of service separation.  In fact, when the appeal was reviewed by a VA examiner in May 2010, the examiner concluded it was less likely than not that a current bilateral hip disorder was incurred in service.  

With regard to the Veteran's assertion that a current bilateral hip disorder was incurred during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board also recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current bilateral hip disorder, as such orthopedic disorders are complex disorders which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current hip disorder, and any disease, injury, or other incident of service.  Id.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

As noted above, the service treatment records reflect the Veteran's in-service complaints of bilateral hip pain, and the Veteran is competent to report such observable symptomatology.  No diagnosis of any compensable disability was provided at that time, however, following objective evaluation.  Pain is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  While current diagnoses were later rendered regarding the Veteran's bilateral hip disorders, these disorders were unrelated to service, according to the competent evidence.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral hip disorder.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

b. Right Ankle

The Veteran seeks service connection for a disability of the right ankle.  He asserts he initially injured his right ankle while training during his first period of service, and aggravated the injury on his return to active duty in 2003. 

The Veteran was without any abnormality of the right ankle when he initially entered active duty service in April 1982.  A June 1984 physical therapy notation reflects the Veteran was instructed in strengthening exercises for his right ankle.  This appears to be a clerical error, however, as physical therapy notations dated both before and after this notation refer to treatment for a left ankle disorder.  The remainder of the service treatment records for the period from 1982 to 1985 are negative for any diagnosis of or treatment for a right ankle disability.  On the February 1985 service separation examination, no abnormalities of the right ankle were noted.  On the concurrent report of medical history, the Veteran likewise denied any history of diseases or injuries involving the right ankle.  Periodic service physical examination reports for the period between 1985 and 2003 are negative for any diagnosis of or treatment for a right ankle disability.  

The Veteran returned to active duty service in January 2003.  He first reported right ankle pain in February 2003.  He had full range of motion, and no diagnosis was rendered at that time.  A June 2003 X-ray of the right ankle was within normal limits.  In September 2003, the Veteran again sought treatment for right ankle pain.  He reported a history of chronic right ankle sprains.  He also reported stepping in a hole while on training, twisting his right ankle.  A September 2003 X-ray was within normal limits.  He was referred to physical therapy.  He again reported right ankle pain in October and November 2003.  According to a November 2003 clinical notation, the Veteran's right ankle was doing better.  A November 2003 X-ray of the Veteran's right ankle was within normal limits, without evidence of fracture or other acute injury.  A March 2004 MRI of the right ankle was unremarkable.  

The Veteran was afforded a VA medical examination in December 2004.  He reported right ankle pain since January 2003, when he was running and stepped on a rock, resulting in a twisting injury to his right ankle.  Since that time, he has continued to experience pain and stiffness of the right ankle joint.  On physical examination, the Veteran's right ankle was normal in appearance.  Range of motion testing indicated dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  An X-ray of the right ankle was within normal limits.  The final diagnosis was of a right ankle strain.  

The Veteran again underwent VA examination in May 2010.  He reported a history of chronic right ankle pain following service.  On objective examination, he had full range of motion of the right ankle, without evidence of loss of strength, swelling, or other abnormality of the right ankle joint.  X-rays of the right ankle were without any observed abnormalities of the soft tissue or bony structures.  The final impression was of a right ankle strain with normal examination and X-rays.  

The Veteran was most recently afforded a VA examination of the right ankle in October 2013.  The Veteran reported a history of recurrent right ankle pain.  On objective evaluation, he had full range of motion of the right ankle, and denied pain or localized tenderness on palpation.  Muscle strength and stability were also within normal limits.  October 2013 X-rays of the right ankle were also within normal limits.  The examiner determined that the findings of the Veteran's right ankle were consistent with his age, and a current diagnosis of a right ankle disorder was not warranted.  Likewise, due to the absence of clinical findings, the examiner found no evidence of a nexus between any disease or injury in service and any current complaints of the right ankle.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a right ankle disorder.  Considering first the Veteran's service from 1982-85, the service treatment records for this period are negative for any diagnosis of or treatment for a right ankle disability.  Additionally, periodic service physical examination reports prior to 2003 are negative for any complaints or diagnoses of a right ankle disorder.  Thus, the Board finds that a right ankle disability was not incurred during the Veteran's active duty period from 1982-85, or any period of active duty for training or inactive duty training thereafter.  Even if the Veteran was in fact seen for a right ankle disability during this period of service, the evidence of record indicates this injury was acute and transitory, without residuals, as the Veteran denied any right ankle disorders on his 1985 service separation examination and on subsequent periodic reports of physical examination.  

While the Veteran did report right ankle pain upon his return to active duty service beginning in January 2003, objective clinical findings, X-rays, and MRI studies were all within normal limits.  Likewise, on VA examination immediately following service in December 2004, he was negative for any objective clinical findings of a right ankle disorder.  The examiner diagnosed a right ankle strain, but did not suggest onset of this disorder during active duty service.  Furthermore, no competent expert has opined that a current right ankle disorder was incurred in service or that arthritis of the right ankle manifested to a compensable degree within a year of service separation.  In fact, when the appeal was reviewed by a VA examiner in October 2013, the examiner concluded it was less likely than not that a current right ankle disorder was incurred in service.  

With regard to the Veteran's assertion that a current right ankle disorder was incurred during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board also recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current right ankle disorder, as such orthopedic disorders are complex disorders which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current right ankle disorder, and any disease, injury, or other incident of service.  Id.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

As noted above, the service treatment records reflect the Veteran's in-service complaints of right ankle pain, and the Veteran is competent to report such observable symptomatology.  No diagnosis of any compensable disability was provided at that time, however, following objective evaluation.  Pain is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  While the Veteran was subsequently diagnosed with a right ankle strain, as noted above, such a diagnosis was not rendered until after his separation from service, and no competent expert has linked such a diagnosis to service.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right ankle disorder.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

c.  Left Knee

The Veteran seeks service connection for a left knee disability.  He asserts he incurred a chronic left knee disability during active duty service.  

The Veteran was without any abnormality of the left knee when he initially entered active duty service in April 1982.  In December 1983, he was referred to physical therapy for treatment of bilateral knee pain.  The provisional diagnosis was of retropatellar knee pain bilaterally.  No other diagnosis was provided.  On the February 1985 service separation examination, no abnormalities of the left knee were noted.  On the concurrent report of medical history, the Veteran reported a history of swelling of the left knee in November 1983, during active duty service.  He denied any current symptoms of the left knee, however.  

Following service separation, the Veteran filed an April 1985 service connection claim for disabilities of the right knee and left ankle.  He did not, however, report or seek compensation for a left knee disability at that time.  Similarly, on a July 1985 VA orthopedic examination, the Veteran was without any abnormalities of the left knee.  

The Veteran returned to active duty service in January 2003.  No disability of the left knee was noted at that time, and he did not seek treatment during active duty for a left knee disease or injury.  

The Veteran was afforded a VA medical examination in December 2004.  He reported onset of left knee pain in 1984 as a result of the rigors of physical training.  Pain and stiffness of the left knee was constant, according to the Veteran.  On physical examination, the left knee was normal in appearance.  Drawer's and McMurray's tests were negative.  Range of motion testing of the left knee was also within normal limits.  Finally, an X-ray of the left knee was within normal limits.  The examiner concluded "there is no pathology to render a diagnosis" and thus no diagnosis was provided.  

On VA examination in May 2010, the Veteran had full range of motion of the left knee.  X-rays of the left knee indicated minimal spurring of the tibial spine but were otherwise within normal limits.  The final diagnosis was of degenerative joint disease of the left knee.  

Most recently, the Veteran was afforded a VA orthopedic examination of the left knee in October 2013.  He reported chronic pain of the left knee since service in 1984.  After clinical evaluation was performed and X-rays were obtained, mild degenerative changes of the left knee were diagnosed.  The examiner characterized the Veteran's left knee examination as "nearly normal" and "consistent with age."  Based on these findings, the examiner opined that it was less likely than not the Veteran's current left knee disorders were incurred in or otherwise related to service.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a left knee disability.  Considering first the Veteran's service from 1982-85, the service treatment records for this period do reflect he was referred for physical therapy on one occasion in December 1983.  Thereafter, however, the service separation examination and subsequent VA treatment records are negative for any diagnosis of or treatment for a left knee disability, suggesting the left knee pain reported in service in 1983 was acute and transitory.  Additionally, the Veteran did not seek service connection for a left knee disability in 1985, when he filed his initial VA compensation claim.  This action, or lack of action, suggests the Veteran did not believe he had sustained a chronic disorder of the left knee at that time.  

Additionally, periodic service physical examination reports dated prior to 2003 are negative for any complaints or diagnoses of a left knee disorder.  Thus, the Board finds that a chronic left knee disability was not incurred during the Veteran's active duty period from 1982-85, or any period of active duty for training or inactive duty training thereafter.  

Upon the Veteran's return to active duty service beginning in January 2003, he was not diagnosed with or sought treatment for a left knee disability.  On VA examination in December 2004, immediately following this active duty period, he was without a diagnosed disability of the left knee.  These negative objective medical findings suggest the Veteran did not have a chronic left knee disability at that time.  Furthermore, no competent expert has opined that a current left knee disorder was incurred in service or that arthritis of the left knee manifested to a compensable degree within a year of service separation.  In fact, when the appeal was reviewed by a VA examiner in October 2013, the examiner concluded it was less likely than not that a current bilateral left knee disorder was incurred in service.  

With regard to the Veteran's assertion that a current left knee disorder was incurred during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board also recognizes that a layperson is competent to testify regarding certain observable symptomatology such as joint pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current left knee disorder, as such orthopedic disorders are complex disorders which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current left knee disorder, and any disease, injury, or other incident of service.  Id.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

As noted above, the service treatment records reflect the Veteran's in-service complaint on one occasion of left knee pain, and the Veteran is competent to report such observable symptomatology.  No diagnosis of any compensable chronic disability was provided at that time, however, following objective evaluation.  Pain is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  While the Veteran was subsequently diagnosed with degenerative joint disease of the left knee, as noted above, such a diagnosis was not rendered until more than one year after his separation from service, and no competent expert has linked such a diagnosis to service.  Rather, the degenerative joint disease of the left knee was found to be age-related, according to the October 2013 VA examiner.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disorder.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Degenerative Disc Disease of the Cervical Spine

The Veteran seeks a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.  Degenerative disc disease and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).  

The Veteran was afforded a VA orthopedic examination in December 2004.  He reported a history of constant cervical spine pain for the past 18 months.  He also reported incapacitating episodes of neck pain, usually occurring annually and lasting up to four days.  On objective evaluation, he had forward flexion to 40 degrees, with pain reported at 40 degrees, extension to 30 degrees, with pain at 30 degrees, lateral flexion to 45 degrees bilaterally, with pain at 45 degrees, and lateral rotation to 80 degrees bilaterally, with pain at 80 degrees.  No additional limitation of motion was noted to result from such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  Reflexes, muscles strength, and sensory response were all within normal limits in the upper and lower extremities.  No muscle spasm, guarding, scoliosis, reversed lordosis, abnormal kyphosis, or ankylosis were present.  X-rays confirmed degenerative arthritis of the cervical spine.  

The Veteran was next afforded a VA examination in May 2010.  He continued to report chronic pain of the neck.  He denied incapacitating episodes, stating his pain was constant.  On objective evaluation, he had forward flexion to 35 degrees, with pain reported at 20 degrees, extension to 45 degrees, with pain at 30 degrees, lateral flexion to 45 degrees bilaterally, with pain at 45 degrees, and lateral rotation to 80 degrees bilaterally, with pain at 45 degrees.  No additional limitation of motion was noted to result from such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  No muscle spasm, guarding, scoliosis, reversed lordosis, abnormal kyphosis, or ankylosis were present.  Reflexes, muscle strength, and sensory response were all within normal limits.  

Most recently, the Veteran was afforded a VA examination in October 2013.  Complaints included pain and stiffness of the neck, as well as numbness in the bilateral upper extremities.  On objective evaluation, he had forward flexion to 35 degrees, with pain reported at 35 degrees, extension to 45 degrees, with no objective evidence of pain, lateral flexion to 45 degrees bilaterally, with pain at 45 degrees, and lateral rotation to 60 degrees bilaterally, with pain at 60 degrees.  No additional limitation of motion was noted to result from such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  No muscle spasm, guarding, scoliosis, reversed lordosis, abnormal kyphosis, or ankylosis were present.  Reflexes, muscle strength, and sensory response were all within normal limits.  The examiner found no evidence of radiculopathy, intervertebral disc syndrome, or incapacitating episodes.  

The Veteran has also received frequent VA outpatient treatment for his cervical spine disorder, and the clinical records of such treatment have been reviewed.  These records do not, however, reflected findings significantly different from those noted on VA examination.  

Thus, based on the above, the Veteran has not exhibited forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant the next higher evaluation of 20 percent.  He also did not exhibit additional limitation of motion or functional loss due to such factors as pain, pain on motion, weakness, incoordination, fatigability, or related factors.  See DeLuca, 8 Vet. App.  at 202.  Admittedly, the Veteran did report ino 2010 onset of pain on forward flexion at 20 degrees, but denied both prior and subsequent to this date onset of pain at less than 35 degrees.  Additionally, the Veteran did display forward flexion of the cervical spine to 35 degrees in 2010, indicating the report of onset of pain at 20 degrees was an anomaly inconsistent with the remainder of the record and insufficient to serve as the basis for a higher rating.  

The Board has also considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the cervical spine.  However, examination reflected strength rated as 5/5 (reflecting active movement against some or full resistance) in all extremities and sensory examination of the lower extremities was normal on vibration, pinprick, light touch and position sense.  The Veteran has also not reported any bladder or bowel involvement, suggesting no neurological deficits at the current time.  

Additionally, on VA examination in December 2004, the Veteran reported flare-ups occurring only annually, lasting up to four days at a time.  He has not reported hospitalization for cervical spine pain since service separation.  Based on this evidence, he did not exhibit incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent evaluation under the criteria for IVDS.  

For all of these reasons, the evidence of record is against a rating greater than 10 percent rating for the Veteran's cervical spine disability based on the General Rating Formula.  Moreover, because the Veteran did not exhibit a level of impairment in excess of 10 percent at any point during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  Extraschedular consideration will be considered below.  

b. Appendectomy Scar

The Veteran seeks a compensable rating prior to October 4, 2013 and in excess of 10 percent for residuals of an appendectomy scar.  

The Veteran's appendectomy surgery scar has been rated under Diagnostic Codes 7804, for painful or unstable scars, and 7805, for other scars.

The criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008, during the pendency of this appeal.  The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his scar is warranted; however, VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.  

Prior to October 23, 2008, 38 C.F.R. § 4.118, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent evaluation.  Higher evaluations were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion.  Specifically, a scar that was deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warranted a 10 percent rating, in an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent rating, in an area or areas exceeding 72 square inches (465 square centimeters) warranted a 30 percent rating, and in an area or areas exceeding 144 square inches (929 square centimeters) warranted a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.  

A 10 percent evaluation was warranted under Diagnostic Code 7802 for scars other than of the face, head, or neck that were superficial and did not cause limited motion if they were in an area or areas greater than 144 square inches, and under Diagnostic Code 7803 for superficial, unstable scars.  Scars could also be rated based on limitation of function of the affected part under Diagnostic Code 7805.  

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  The revised Diagnostic Code 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.  

Considering first the period prior to October 4, 2013, the Board finds the preponderance of the evidence is against a compensable rating for this period under either the former or current criteria.  The objective evidence of record does not indicate the Veteran's appendectomy scar was deep, greater than 39 sq. cm., painful, unstable, or resulting in tissue loss or impairment of underlying muscle or joint.  According to the initial December 2004 VA examination report, the Veteran's appendectomy scar exhibited small areas of keloid formation and hyperpigmentation, but was otherwise without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, hypopigmentation, abnormal texture or limitation of motion.  The area of the scar was 8.4cm by .5cm, for a total area of less than 39cm square.  Likewise, on VA medical examination in May 2010, the Veteran reported a history of pain at the appendectomy scar site, but denied such pain on objective evaluation.  The scar was also without skin breakdown, ulceration, adherence, instability or other symptomatology of the scar.  Overall, based on these findings, the preponderance of the evidence is against a compensable rating for the entirety of the period prior to October 4, 2013, for an appendectomy scar, as the findings are against such a rating under both the current and prior schedular criteria.  As the findings have been essentially similar during the period in question, a staged rating in excess of that already awarded is also not warranted for this period.  

Considering next the period commencing October 4, 2013, the award of a compensable rating of 10 percent was based on a VA examination of that same date which found objective evidence of pain at the scar site.  This 10 percent evaluation presents the maximum schedular rating under Diagnostic Codes 7802, 7803 and 7804, and, there is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck, or is deep, causes objective limitation of motion, exceeds an area of at least 12 sq. cm., or caused limitation of function.  While the Veteran noted pain with bending, objective testing found no limitation of motion.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Without any medical evidence of greater impairment, a disability rating in excess of 10 percent must be denied.  As the findings have been essentially similar during the period in question, a staged rating in excess of that already awarded is also not warranted for this period.  See Hart, 21 Vet. App. at 505.  

Overall, the preponderance of the evidence is against a compensable rating prior to October 4, 2013, and in excess of 10 percent thereafter for an appendectomy scar.  Extraschedular consideration will be considered below.  



c. Chondromalacia of the Right Knee

The Veteran seeks a compensable rating for chondromalacia of the right knee.  As noted above, he has during the pendency of this appeal been awarded a separate 10 percent rating, effective October 10, 2013, for limitation of flexion of the right knee.  

The Veteran's chondromalacia of the right knee is rated under Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

On VA examination in December 2004, the Veteran reported chronic pain of the right knee joint.  On objective evaluation, he had flexion to 140 degrees and extension to 0 degrees.  No additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance or incoordination, or after repetitive motion.  Drawer's and McMurray's tests were both negative.  X-rays of the right knee were within normal limits.  

The Veteran was next afforded a VA orthopedic examination in May 2010.  On physical evaluation, he had flexion to 140 degrees and extension to 0 degrees of the right knee.  Stability tests were negative for lateral instability or recurrent subluxation.  No additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance or incoordination, or after repetitive motion.  X-rays confirmed minimal spurring within the right knee joint and degenerative joint disease of the right knee was diagnosed.  

Most recently, the Veteran was afforded a VA examination of the right knee in October 2013.  On objective evaluation, he had flexion to 120 degrees and extension to 0 degrees of the right knee.  No additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance or incoordination, or after repetitive motion.  The Veteran's right knee was also negative for tenderness or pain on palpation.  Strength and stability of the right knee were both within normal limits, and the knee was negative for subluxation or dislocation.  No surgery involving the right knee was noted.  X-rays of the right knee reflected mild degenerative changes.  

Considering first the period prior to October 10, 2013, the Board finds the preponderance of the evidence to be against a compensable rating for this period.  Considering first a compensable rating for limitation of motion of the knee, an increased evaluation based upon limitation of flexion or extension of the right knee is not warranted.  The pertinent evidence concerning the severity of the right knee disability shows that this disability is not manifested by flexion limited to 45 degrees, as would warrant a higher 10 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, the knee had flexion greater than 60 degrees, according to the various VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the right knee.  See DeLuca, 8 Vet. App. at 202.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on all VA examinations exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and the Veteran's knee has not exhibited limitation of extension to a compensable degree due to pain.  Id.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32. 

Finally, the Board notes that while degenerative changes were confirmed on X-ray during the May 2010 VA examination, the Veteran had full range of motion of the right knee at that time.  Thus, although degenerative arthritic changes of a major joint were confirmed, these changes did not result in limitation of motion or other functional loss, and a compensable rating was therefore not warranted at that time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has consistently complained of pain and weakness of the right knee throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against a compensable rating for instability or subluxation of the knee for any period during the pendency of this appeal.  On all VA examinations, the right knee has been negative for instability or patellar or meniscal abnormality.  On all examinations, the right knee was stable, and Lachman's, anterior drawer, posterior drawer, and other stability tests were all negative bilaterally.  Thus, a compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

Considering next entitlement to a disability rating in excess of 10 percent effective from October 10, 2013, the Board finds the preponderance of the evidence to be against such an award.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion, limitation of extension, or instability of the right knee is not warranted.  The present 10 percent ratings for the right knee assigned based on x-ray evidence of degeneration and objective evidence of limitation of flexion.  The pertinent evidence concerning the severity of the right knee shows that this disability is not manifested by flexion limited to 30 degrees, as would warrant a higher 20 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, the knee has flexion greater than 60 degrees, according to the October 2013 VA examination report, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a higher degree due to pain of the knee.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the Veteran's right knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on the October 2013 VA examination exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  

The Board also considered whether compensable evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  

The Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeals period, and as such, staged ratings in excess of those already awarded are not appropriate.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against the award of a compensable rating prior to October 10, 2013 and in excess of 10 percent thereafter for chondromalacia of the right knee.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

d. Tinea Pedis of the Right Foot

The Veteran seeks a compensable rating for tinea pedis of the right foot.  

The Veteran's tinea pedis of the right foot is rated under Diagnostic Code 7899-7813.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

As such, the Veteran's tinea pedis will be evaluated under Diagnostic Code 7806, as this is the most analogous diagnostic code for this disability.  Diagnostic Code 7806, for dermatitis or eczema, provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

As noted above, the Board acknowledges that the subsections of 38 C.F.R. § 4.118 that pertain to scars have been revised during the pendency of this appeal.  The Board also observes, however, that the primary skin codes pertinent to this issue were not substantively changed by the October 2008 revisions, and those revisions need not be further considered here.  

The Veteran was afforded a VA general medical examination in December 2004.  At that time, however, no tinea pedis or other dermatological findings regarding the right foot were present.  Likewise, on VA examination in May 2010, the Veteran had no rash, lesions, scars, deformities, or other dermatological symptomatology of the right foot.  The examiner found no current evidence of tinea pedis of the right foot.  The Veteran's tinea pedis of the right foot was characterized as "completely healed" by the examiner.  

Most recently, the Veteran was afforded a VA examination of his tinea pedis in October 2013.  He again reported recurrent blistering and rashes of the right foot.  On physical examination, the examiner noted some areas of hyperpigmentation and mild peeling of the skin.  Interdigital skin lesions were also observed between the toes.  Overall, the examiner estimated that less than 5 percent of the Veteran's total body area was involved, and none of his exposed body surfaces.  No other functional impairment of the right foot was evident, according to the examiner.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for the tinea pedis of the right foot.  The evidence does not indicate involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period.  The December 2004, May 2010, and October 2013 VA examinations all concluded that the tinea pedis affected 0 percent of exposed body area and less than 5 percent of total body area.  While VA examiners have noted the use of topical medications, they have not indicated the Veteran uses corticosteroids or immunosuppressive drugs.  As such, there is just no evidence of record that the Veteran meets the criteria for a 10 percent evaluation.  

The Board has also considered whether staged ratings are appropriate; however, the Veteran has displayed a similar level of impairment during the pendency of this appeal such that a compensable rating has not been warranted at any time since this claim was initiated.  Overall, the preponderance of the evidence is against a compensable rating for tinea pedis of the right foot, and the benefit of the doubt doctrine is therefore inapplicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

e.  Left Ankle Sprain

The Veteran seeks a compensable rating for a left ankle sprain.  

The Veteran's sprain of the left ankle is rated under Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5271 is for evaluation based on limitation of motion of the ankle.  Under this code, a 20 percent rating is warranted for marked limitation of motion and moderate limitation of motion warrants a 10 percent evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

On VA examination in December 2004, the Veteran reported chronic pain of the left ankle joint.  On objective evaluation, he had dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  No additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance or incoordination, or after repetitive motion.  No deformity of the left ankle was noted on physical examination.  

On VA examination in May 2010, the Veteran had no limitation of motion of the left ankle.  Plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees.  No additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance or incoordination, or after repetitive motion.  

Most recently, the Veteran underwent VA examination of the left ankle in October 2013.  He reported recurrent stiffness and swelling of the left ankle.  On objective evaluation, plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees.  No additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance or incoordination, or after repetitive motion.  No localized tenderness or pain on palpation was noted by the examiner.  The left ankle was also without laxity or instability.  Strength was within normal limits as well.  X-rays of the left ankle were negative for abnormality, and the Veteran denied any history of surgery of the left ankle.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for the Veteran's left ankle sprain.  The December 2004, May 2010, and October 2013 VA examinations all reflect normal range of motion of the left ankle, indicating a compensable rating on that basis is not warranted.  Furthermore, no additional limitation of motion has been noted with repetitive motion, and no objective evidence of pain on motion was noted by any VA examiner.  The outpatient treatment records likewise do not reflect more than slight, if any, limitation of motion of the left ankle.  Thus, a compensable rating of 10 percent or higher is not warranted under Diagnostic Code 5271. 

The examination reports also indicate the Veteran also did not exhibit pain, weakness, incoordination, or fatigue in the ankle with repetitive range of motion.  The ankle was also without any loss of strength or instability.  Thus, a compensable rating based on such factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  The Veteran also has no history of surgery of the left ankle, does not require use of an assistive device to walk, and is negative for degenerative changes of the ankle on X-ray.  

The Board has also considered evaluation of the Veteran's left ankle disability under other diagnostic criteria for the ankle joint.  Because, however, he does not display ankylosis of the ankle or subastragaler or tarsal joints, or malunion of the os calcis or atragalus, and has not required an astragalectomy, a compensable rating is not warranted under other diagnostic codes.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5270-74.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against a compensable rating for residuals of a left ankle strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

f. Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5003, 5235-43, 5256-63, 5270-74, 7800-7806, 7813.  The symptomatology and impairment caused by the Veteran's disabilities of the cervical spine, right knee, and left ankle, and appendectomy scar, and tinea pedis of the right foot are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such symptoms as pain and limitation of motion of the cervical spine, right knee, and left ankle.  He has also reported pain at the site of his appendectomy and some itching of the right foot secondary to his tinea pedis.  For each disability before the Board, the rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  VA examiners have also not stated that the Veteran's service-connected disabilities of the cervical spine, right knee, and left ankle, and his appendectomy scar and tinea pedis of the right foot prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against the awards of extraschedular evaluations for the disabilities on appeal; as such, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for a bilateral hip disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a left knee disability is denied.  

A disability rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.  

A compensable rating for chondromalacia of the right knee is denied.  

A compensable rating prior to October 4, 2013, and in excess of 10 percent thereafter for an appendectomy scar is denied.  

A compensable rating for tinea pedis of the right foot is denied.  

A compensable rating for a left ankle sprain is denied.  


REMAND

In a June 2014 administrative decision, the agency of original jurisdiction (AOJ) denied the Veteran additional compensation based on the presence of dependent children.  In an August 2014 written statement, the Veteran expressed disagreement with the denial of additional compensation for dependents.  The AOJ has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

If this matter has not been fully resolved in the Veteran's favor, the AOJ must issue a statement of the case that addresses the issue of entitlement to additional compensation for dependents.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


